Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (D’Emic, J.), imposed August 20, 2003, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
Under the circumstances, the defendant’s waiver of the right to appeal did not encompass a challenge to his sentence (see People v Thomas, 272 AD2d 985, 985-986 [2000]; People v Shea, 254 AD2d 512, 513 [1998]; cf. People v Catu, 4 NY3d 242, 245 [2005]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., H. Miller, Crane, Ritter and Fisher, JJ., concur.